        Case 1:20-cv-08934-KPF Document 26 Filed 06/11/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JITENDER KESWANI,

                          Plaintiff,
                                                     20 Civ. 8934 (KPF)
                   -v.-
                                                          ORDER
SOVEREIGN JEWELRY, INC.;
SATISH DARYANANI,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      On December 15, 2020, the Court set the following schedule for

Defendants’ motion to dismiss the Complaint: Defendants were to file their

motion to dismiss on or before February 16, 2021, Plaintiff was to file his

opposition papers on or before April 5, 2021, and Defendants were to file their

reply papers on or before April 26, 2021. (See Minute Entry for December 15,

2020). On April 13, 2021, the Court sua sponte extended Plaintiff’s deadline to

submit an opposition to May 7, 2021, and noted that it would consider

Defendants’ motion to be unopposed in the event that Plaintiff failed to submit

an opposition by that date. (Dkt. #23). On May 10, 2021, the Court granted

Plaintiff’s request for a 30-day extension. (Dkt. #25). As of the date of this

Order, the Court has not received any further correspondence from Plaintiff

concerning Defendants’ pending motion to dismiss. Accordingly, the Court will

consider Defendants’ motion unopposed if Plaintiff does not file an opposition

on or by June 28, 2021. Defendants’ reply, if any, shall be due on or by July

12, 2021. The Court will not grant any further extensions.
      Case 1:20-cv-08934-KPF Document 26 Filed 06/11/21 Page 2 of 2




    The Clerk of Court is directed to mail a copy of this order to Plaintiff.

    SO ORDERED.

Dated: June 11, 2021
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge
